Citation Nr: 0336906	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  97-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased evaluation for retained foreign 
body in the right lower trunk, currently evaluated as 20 
percent disabling.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left inner thigh, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968, to include combat service in the Republic of 
Vietnam.  His military decorations include a Purple Heart 
Medal for wounds incurred in combat.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  In this decision, the RO 
denied an increased evaluation for shell fragment wound scars 
of the left inner thigh and right ischium with retained 
shrapnel and right hip/groin pain.  The evaluation of this 
disability was confirmed and continued at 10 percent 
effective from November 1986.  The veteran appealed this 
evaluation.  

The veteran was afforded a hearing (via videoconference) 
before a Veterans Law Judge (VLJ) from the Board of Veterans' 
Appeals (Board) in August 2000.  The VLJ that conducted this 
hearing will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

In a remand issued in October 2000, the Board determined that 
the evidence of record and the appellant's contentions 
implied two claims on appeal regarding shell fragment wounds 
(SFW) and their residuals to his hip, groin, and thigh areas.  
Theses issues were entitlement to an increased evaluation for 
SFW scarring and entitlement to service connection for a 
right hip disability.  It was also found that these two 
claims were inextricably intertwined.  The RO was instructed 
to develop the medical evidence and adjudicate both claims.  
The case has now returned for appellate consideration.

Based on the Board's remand of October 2000, the RO granted 
service connection for retained foreign body in the right 
lower trunk in a decision of June 2003.  This disability was 
evaluated as a 20 percent disabling muscle injury under 
38 C.F.R. § 4.73, Diagnostic Code 5318, effective from March 
1999.  The veteran was informed of this decision in the 
Supplemental Statement of the Case (SSOC) issued in June 
2003.  His representative presented contentions regarding 
this issue to the Board in November 2003.  These contentions 
indicated the veteran's desire to perfect an appeal of this 
issue to the Board and presented detailed arguments of errors 
of fact and law.  Therefore, the Board will consider the 
November 2003 contentions a "correspondence containing the 
necessary information."  See 38 C.F.R. § 20.202 (2003).  As 
these contentions were received within one year of the 
notification of the RO's decision, this substantive appeal is 
timely filed.  See  38 C.F.R. §§ 20.200, 20.302(b) (2003).  
Thus, the Board is required to accept jurisdiction over this 
issue.  


FINDINGS OF FACT

1.  Sufficient evidence for equitable decisions of the issues 
decided below has been obtained.

2.  The medical evidence establishes that the residuals of a 
SFW to the left inner thigh consistent of two small 
superficial, non-tender scars.

3.  The medical evidence establishes that a retained foreign 
body in the right lower trunk has resulted in a moderately 
severe muscle injury to Muscle Group XVI.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent disabling is not 
warranted for residuals of a shell fragment wound to the left 
inner thigh.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.118, Code 7804 (effective prior to and on 
August 30, 2002).

2.  An evaluation of 30 percent disabling, but not more, is 
warranted for a moderately severe muscle injury to Muscle 
Group XVI resulting from a retained foreign body in the right 
lower trunk.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.73, Codes 5316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In a letter issued in April 2003, VA informed the veteran of 
the actions he must take and the type of evidence required in 
order to establish his current claims for increased 
evaluations.  This letter informed him of the need for 
lay/medical evidence that would show his disabilities had 
increased in severity.  

VA letters sent in June 1996, January 2001, and April 2003 
also notified the veteran of the type of actions that were 
required of him, to include his identification of pertinent 
evidence and his own attempt to obtain and forward this 
evidence to VA.  These letters informed him of the 
development that would be completed by VA in substantiating 
his claim, to include obtaining pertinent medical records and 
a VA examination, if appropriate.  In addition, the Board's 
remand of October 2000 provided a detailed outline to the 
veteran and his representative of the development that would 
be conducted by VA.  In the Statement of the Case (SOC) of 
September 1999, the SSOC of June 2003, and the letter of 
April 2003, VA specifically notified him of the evidence that 
it had considered.  

The SOC and SSOC also notified the veteran of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  Specifically, the SOC and SSOC notified the 
veteran of the law and regulations governing the evaluation 
of scars and muscle injuries resulting from SFW.  The SSOC of 
June 2003 notified the veteran that the rating criteria at 
38 C.F.R. § 4.118 had changed during the pendency of his 
appeal and considered whether the old or new criteria was 
more favorable to his claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  He was also notified of the old laws and 
regulations governing VA's duty to notify and assist in the 
SOC and the new laws and regulations in the SSOC of June 
2003, and given an opportunity to comment on them.  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military, VA, 
Social Security Administration (SSA) records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded comprehensive VA 
compensation examinations regarding the disabilities on 
appeal in January 1998, February 1998, June 1999, and April 
2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
These VA examiners reported medical histories, provided 
examination findings regarding the veteran's complaints, and 
provided the appropriate diagnoses/etiological opinions.  All 
of the examiners affirmatively noted that they had reviewed 
the medical history contained in the claims file in 
connection with their examinations.  The orthopedic examiners 
of June 1999 and April 2001 also provided opinions on the 
additional degree of disability resulting from exacerbations 
of pain, fatigue, incoordination, etc.  See 38 C.F.R. § 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 205-07 
(1995).  Therefore, these examinations are fully adequate for 
providing evidence regarding the existence, etiology, and 
severity of the disabilities discussed below.  

The veteran has identified private medical treatment.  All 
identified records have been requested and obtained directly 
from the healthcare provider or were contained in the medical 
evidence received from SSA in April 1999.  In addition, the 
SOC, SSOC, and letter of April 2003 informed the veteran of 
the evidence in the possession of VA.  He responded in 
January 2001 and April 2003 that there was no additional 
evidence to submit regarding his current claims.  As it 
appears that all pertinent evidence has been obtained by VA, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

As noted above, the veteran and his representative have been 
provided the opportunity to provided oral testimony and 
argument directly to the Board in a hearing conducted in 
August 2000.  By letter of November 2003, VA informed the 
veteran that his case was being forwarded to the Board and, 
in effect, that it would not undertake any further 
development in his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of his claims.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Subsequent to this ruling, the 
President signed into law the Veterans Benefits Act of 2003.  
See Veterans Benefits Law of 2003, P.L. 108-     , Section 
701 (H.R. 2297, December 16, 2003).  In pertinent part, this 
law amended 38 U.S.C.A. § 5102 to read that nothing in this 
statute shall be construed to prohibit the Secretary from 
making a decision on a claim before the expiration of the 
one-year period.  This change was made effective from 
November 9, 2000, immediately after the enactment of the 
Veterans Claims Assistance Act of 2000.

In the letter issued to the appellant in April 2003 that 
discussed the requirements of the VCAA, the RO requested that 
the veteran submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 30 days.  
However, the Board had clearly informed the veteran and his 
representative in the remand instructions of October 2000 
that he had the right to submit additional evidence and 
argument on the matters remanded to the RO, with no time 
limit identified.  An earlier letter issued by the RO in June 
1996 clearly informed the veteran that he had up to one year 
to submit evidence before any decision of VA became final.  
Based on the veteran's and his representative's actions, it 
is clear that they understood the appellant was not limited 
to this 30 day period for the submission of pertinent 
evidence.  Regardless, the veteran informed VA in January 
2001 and April 2003 that he had no further evidence to submit 
in support of his claims.  Thus, a Board decision at this 
time will not adversely affect the veteran.  

As noted in the introduction to this decision, the Board 
remanded this case for development of the evidence in May 
2001.  According to the Court's holding in Stegall v. West, 
11 Vet. App. 268, 270-71 (1998), the Board has a duty to 
ensure the RO has fully complied with its remand directives.  
The Board remand of October 2000 instructed the RO to inform 
the veteran to submit pertinent medical evidence to VA, 
obtain a VA compensation examination to review the claims 
file and reconcile conflicting medical information (regarding 
in-service SFW and retained foreign bodies) and to determine 
if a right hip disability exists as a result of the veteran's 
military service, and finally to readjudicate claims for an 
increased evaluation for SFW scars and a right hip 
disability.  A review of the claims file indicates that the 
RO has completed all these actions.  Therefore, the 
development in this case fully complies with the remand 
instructions of October 2000 and further remand is not 
required based on these instructions.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of the issue decided below, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Available service medical records document incurrence of SFWs 
only to the left lower extremity, not the right, and service 
discharge records note no defects or abnormalities pertinent 
to the right hip.

The veteran was treated for complaints of right groin pain in 
the mid-1980s.  A report of x-ray examination, dated in 
November 1986, indicates a density over the right ischium but 
an otherwise normal hip joint and bony structures in the hip 
area.  Other records indicate a questionable retained 
fragment in the groin area.

In a rating decision dated in February 1987, the RO 
established service connection for SFW scars to the left 
thigh, right ischium and right shoulder, based on scarring, 
and assigned a zero percent evaluation combined, effective 
November 20, 1986.  The RO denied service connection for 
urinary hesitancy and claimed wounds to the testicles at that 
time.

Private outpatient and inpatient records dated from the early 
to mid-1990s report treatment for the veteran's back (spinal) 
disabilities.  These symptoms were precipitated by an on-the-
job injury.  The veteran's primary complaints included low 
back pain that radiated into his legs.

VA outpatient records dated from the late 1990s to the early 
2000s do not report any treatment for SFW scars or a right 
hip/lower trunk disability.  These records primarily report 
treatment of the veteran's psychiatric disability and 
ankylosing spondylitis, complaints of the latter primarily 
associated with the low back.  

A VA orthopedic examination was afforded the veteran in 
January 1998.  He complained of low back and right buttock 
pain.  This pain would radiate into his right lower 
extremity.  He indicated that on a scale from one (minimal) 
to ten (most severe), his right buttock pain was at a level 
of seven.  The veteran indicated that this pain did not 
undergo periods of exacerbation, even with lifting.  On 
examination, he walked "well" on toes and heels.  Motor 
strength examination of the right hip was normal.  X-ray of 
the pelvis revealed a small metallic fragment projecting 
anterior to the right hip joint that appeared to move 
laterally on the "frog-leg" lateral view of the right hip.  
This metallic fragment measured six millimeters (mm).  The 
orthopedic examiner's impressions included low back pain, 
right sciatica, status post lumbar laminectomy and fusion, 
and retained shrapnel.  The examiner discussed the etiology 
of the veteran's low back disability, but indicated that he 
was not requested to address the issue of retained shrapnel.

A VA skin examination was given to the veteran in February 
1998.  On examination, the veteran had two small one-
centimeter (cm) scars on his left inner thigh.  No scars or 
abnormalities were found on the right ischium.  The scars 
were found to be well healed and caused no problems for the 
veteran.  The diagnoses included well-healed scars, times 
two, of the left inner thigh.

An outpatient record of June 1998 found muscle strength in 
the lower extremities to be five on a scale from one 
(minimal) to five (full).  

The veteran was afforded another VA orthopedic examination in 
June 1999.  The veteran felt that there was retained shrapnel 
in his right hip area and that this was causing chronic pain 
in the hip and psoas muscle area.  He indicated that on a 
scale from one to ten, this pain was at a level of six.  The 
veteran claimed that he could walk approximately 1/2 mile and 
that would have to stop due to right hip pain.  On 
examination, there were two minor puncture scars on the right 
thigh, which measured approximately one cm in circumference.  
These scars were non-deforming and non-tender.  There was 
tenderness over the right psoas muscle of the right hip.  No 
tenderness was found with the right hip or pelvis.  Range of 
motion in the right hip was 100 degrees flexion, 20 degrees 
extension, 20 degrees of abduction, 10 degrees of adduction, 
45 degrees of external rotation, and 30 degrees of internal 
rotation.  The examiner found that the veteran's gait 
exhibited a slight limp, which was attributed to a problem 
with the right hip.  X-ray failed to find any degenerative 
joint disease associated with the right hip, but did note 
sacroiliac joint sclerosis.  The diagnoses included two scars 
of the left inner thigh that were non-deforming and non-
tender, and retained shell fragment in the area of the right 
ischium with chronic muscle pain involving the psoas group 
was well as right hip pain.  It was opined by the examiner 
that during periods of exacerbation of the right hip 
disability, on a scale from one (minimal) to five (full), 
excursion would be three, strength would be four, speed would 
be four, and endurance would be three.  The examiner 
indicated that the veteran would not experience any reduction 
in his coordination.  

A VA outpatient record dated in January 2000 noted the 
veteran complained of left hip pain.  On examination, the 
right hip flexion was to 90 degrees, internal rotation was to 
20 degrees, and external rotation was to 10.  Motion in the 
right hip was pain free.  The examiner found the left hip 
complaints were likely associated with inflammatory 
arthritis.

In August 2000, the veteran testified at a Video Conference 
before the undersigned member of the Board. The veteran 
related the circumstances of his injuries incurred in 
Vietnam.  He stated that the pressure of clothing or certain 
body movements produced sharp pain at the site of his two 
left thigh scars, as well as some numbness and tingling.  He 
testified that on a scale from one to ten, this pain was at a 
level of five. 

The veteran testified that he did not receive a SFW in the 
area of the right ischium during the in-service explosion.  
However, treating physicians had informed him that retained 
shell fragments had moved to that area and he had discomfort 
and radiating pain with movement in that area.  The veteran 
asserted that he had experienced right hip pain ever since 
the in-service explosion.  He and his representative 
indicated there was no scarring in the area of the right 
ischium, consistent with examination reports.  The veteran 
continued to argue that he had incurred trauma to his right 
hip, to include a fracture.  He indicated that that there was 
excruciating pain just below his beltline on the right side 
he attributed to the retained shrapnel.  He also noted at 
times that his right hip joint would "catch."  This pain 
was caused by activity to include walking too far or changing 
from a standing to sitting position.  During periods of 
exacerbation, this pain was at a level of 10.  The veteran 
alleviated this pain with medication, ice packs, and lying 
down.  

A final VA compensation examination was given to the veteran 
in April 2001.  He complained of aching/sharp pain that 
begins in his right groin and radiates around his buttock to 
his testicle.  This pain was cyclical in character and would 
peak about every ten days.  At his lowest, the veteran rated 
the pain at a level of four.  At his highest, he rated the 
pain at a level of eight.  He asserted that this pain was 
precipitated by long periods of standing, driving, and 
changes in the weather.  The veteran indicated that he could 
only walk 1/4 mile due to his pain.  When his pain was severe 
(approximately one day out of ten) he would use a cane to 
ambulate.  He claimed that twice a year his pain would become 
so severe he would obtain a "Demerol" injection.  The 
veteran noted that he took prescribed pain and anti-
inflammatory medication to treat his pain.

On examination, there were two small completely healed scars 
involving his left proximal thigh.  The first measured 1.5 cm 
by .5 cm, and the second measured 1 cm by .5 cm.  Neither 
scar was tender with palpation.  The examiner could not find 
any other scars on examination of the lower extremities and, 
when questioned, the examiner acknowledged that these are the 
only two SFW scars he had incurred.  The right hip was found 
to be essentially normal.  Range of motion was 100 degrees 
flexion, 5 degrees extension, 10 degrees internal rotation, 
15 degrees external rotation, 40 degrees abduction, and 5 
degrees adduction.  Leg lengths were equal at 89 cm.  
Sensation was normal to light touch throughout the lower 
extremities.  There was normal strength in the right hip 
flexors and extensors, and right abduction strength was 
graded at 4+ on a scale from one (minimal) to five (full).  
The examiner found the veteran's coordination to be normal, 
but noted that facilities were not available for evaluation 
of speed and endurance.  X-rays of the pelvis and right hip 
were unremarkable, except for a small osteophyte arising from 
the acetabulum on the right with normal hip joint space.  
There was also a metallic fragment measuring 8 mm by 3 mm 
just medial to the right acetabulum on AP view and it 
appeared to lie anteriorly in the subcutaneous tissue or 
superficial musculature in the lateral view.  The impressions 
were shrapnel in the right lower trunk, ankylosing 
spondylitis by history, status low back pain, and superficial 
scars on the left thigh.  It was opined by the examiner that 
the shrapnel noted in the region of the right hip was 
etiologically related to the veteran's left thigh shrapnel 
wound, as the fragment had probably migrated from this 
location.  However, this examiner found no evidence that the 
retained shrapnel in the region of the right hip was causing 
the veteran's symptoms, but instead found these symptoms more 
likely the result of his low back disability.  

In April 2001, the veteran was given a VA pelvis X-ray.  This 
study, while finding abnormalities with the left lower 
extremity, found no degenerative joint disease associated 
with the right hip.  In addition, the study found no evidence 
of metallic foreign bodies.  A VA rheumatology clinic record 
of June 2001 reported that the veteran had a flare up of 
pain.  He claimed this pain had affected his back and both 
hips.  At the time of examination, the veteran's pain had 
subsided to the point he only felt stiffness in his neck.  On 
examination, there was full range of motion in all peripheral 
joints.  The impression was ankylosing spondylitis.  A 
rheumatology clinic note dated in November 2002 found the 
veteran's muscle strength to be five on a scale of one to 
five in all muscle groups.  These muscle groups were also 
non-tender to palpation.  The impressions included familial 
ankylosing spondylitis and chronic low back pain with a 
history of lumbar spondylosis and status post lumbar 
laminectomy and fusion.


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran is currently service-connected for residuals of a 
SFW to his left thigh and a retained foreign body in his 
right lower trunk (right hip).  Shrapnel wounds often result 
in impairment of muscle, bone and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  Muscle 
Group damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).  See 
Myler v. Derwinski, 1 Vet. App. 571, 574-75 (1991) (The Court 
ruled that it was clear and unmistakable error for VA 
adjudicators not to strictly apply the provisions of 
38 C.F.R. § 4.56 even when medical evidence suggests less 
severe residuals.)

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as moderately severe or severe 
as follows:

(3)  Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Disability in the field of neurological conditions is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory or mental function; with special consideration 
of psychotic manifestations, complete or partial loss of use 
of one or more extremities, speech disturbances, impairment 
of vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis" discussed under 38 C.F.R. 
§ 4.124a in rating peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The rating criteria for skin disorders at 38 C.F.R. § 4.118 
were recently changed effective August 30, 2002.  See 67 
Fed.Reg. 147 49590, 49596-99 (July 31, 2002).  Where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant shall 
apply.  Karnas, supra.  In the current case, the Board finds, 
based on the analysis given below, that the new rating 
criteria are no more favorable to the veteran than the prior 
criteria.  


Residuals of Shell Fragment Wound to the Left Inner Thigh

The veteran's residuals of SFWs to the left inner thigh are 
currently evaluated as 10 percent disabling under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (superficial scar, painful on 
examination), effective from November 19, 1986.  

Turning to the SFW scaring on the veteran's left thigh, the 
largest measurement for these scars was in April 2001 that 
found one to be 1.5 x .5 cm in size and the other to be 1 x 
.5 cm in size.  These scars have consistently been found to 
be well healed with no defects.  While the veteran has 
claimed pain associated with these scars at his hearing in 
August 2000, such complaints have not been reported on the 
examination reports.  In fact, the examiner of February 1998 
opined that these scars have not caused any problem for the 
veteran and examiners in June 1999 and April 2001 both found 
no tenderness even with palpation.

The level disability noted on objective examination regarding 
these scars warrants no more than a 10 percent evaluation 
under both the new and old criteria at Code 7804 for 
superficial scars that are painful on objective examination.  
This is the highest evaluation authorized under this 
diagnostic code.  Consideration of the criteria under both 
the new or old Codes 7802 and 7803 is not warranted, as the 
highest evaluation allowed under these diagnostic criteria is 
a 10 percent evaluation.  Consideration for an evaluation 
under the old criteria at Code 7801 is not authorized as the 
left thigh scars are not the result of a third degree burn.  
An evaluation of this scar under either the new or old Code 
7800 is not authorized, as this scar does not affect the 
face, head, or neck; nor is it otherwise normally visible to 
others.  A higher evaluation under the new Code 7801 is not 
warranted as the left thigh scarring in no way approaches 12 
square inches (77 square cm) that is required for a 20 
percent evaluation.  

Under both the old and new criteria at Code 7805, a scar that 
results in limitation of function of the affected part is to 
be evaluated under the appropriate orthopedic or muscle 
injury diagnostic codes.  The veteran has testified that this 
scarring has caused significant pain with movement.  However, 
such symptomatology has not been elicited on examination nor 
is there any medical opinion of record that would confirm 
such symptomatology.  In June 2001, the veteran complained of 
left hip pain and radiological studies of April 2001 appear 
to show degenerative abnormalities with the left hip joint.  
However, the examiner of June 2001 associated these 
complaints with ankylosing spondylitis and not to a traumatic 
injury.  In fact, the outpatient treatment records have 
consistently associated the veteran's pain and joint 
complaints with his ankylosing spondylitis.  The Board finds 
that the preponderance of the medical evidence has associated 
complaints regarding the veteran's pain and functional 
limitation to his spinal disabilities and ankylosing 
spondylitis.  As any functional limitation associated with 
the left thigh and hip has been attributed to other causes by 
the medical evidence, an evaluation under Code 7805 for the 
veteran's SFW is not warranted.

The Board notes that there is no medical evidence that has 
associates an orthopedic, vascular, or neurologic disability 
with the left thigh SFW or scarring, thus, evaluations under 
the diagnostic criteria at 38 C.F.R. § 4.71a, 4.104 and 
4.124a are not authorized.  In addition, the current 
objective evidence does not show symptomatology warranting a 
higher evaluation under the criteria at 38 C.F.R. § 4.56 and 
4.73 for a muscle injury.  There is no evidence that the SFW 
currently affects the muscles of the left thigh or hip.  
There is no objective evidence of loss of deep fascia or 
muscle substance, muscle tone, loss of muscle power or lower 
threshold of fatigue associated with the left thigh or hip.  
Without such objective findings, an evaluation of a moderate 
level of muscle injury cannot be given for a SFW.  In 
addition, the examiners have not identified any muscle group 
associated with the left thigh or hip that has been affected 
by the SFW, so evaluation under the diagnostic criteria at 
38 C.F.R. § 4.73 would be inappropriate.  

Based on these findings, the Board determines that a higher 
evaluation for the residuals of the veteran's SFW to the left 
thigh, to include scarring, is not warranted.  The only 
residual identified by the medical evidence with the left 
thigh and hip are non-tender superficial scars.  In written 
contentions of November 2003, the veteran's representative 
argues that each scar on the left thigh should be separately 
evaluated.  The representative argues that VA regulations do 
not allow scars to be rated together, but must all be 
separately rated.  The criteria at 38 C.F.R. § 4.118 refer to 
the evaluation of "scars" under each diagnostic criteria, 
not a "scar."  Most significant is that both the old and 
new criteria allow the evaluation of scarring grouped 
together and measured.  Then the total measured area is 
evaluated.  See 38 C.F.R. § 4.118, Diagnostic Criteria 7801, 
7802.  The representative also relies on language at 
38 C.F.R. § 4.25 to support his contention.  This regulation 
governs how after individual disabilities are evaluated, 
these individual ratings are to be combined into a total 
combined evaluation.  This regulation does not govern how 
individual disabilities are evaluated.  


Retained Foreign Body in the Right Lower Trunk

The radiological evidence has shown retained metallic 
fragment in the area of the right lower trunk/right hip area.  
The examiner of June 1999 identified the psoas muscle as 
affected by this fragment.  The psoas muscle is part of 
Muscle Group XVI, which controls flexion of the hip joint.  
Disability associated with Muscle Group XVI is evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5316.  However, the 
RO evaluated this disability as 20 percent disabling under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.73, 
Diagnostic Code 5318 (Muscle Group XVIII, which affects 
outward rotation of hip and stabilization of the hip joint), 
effective from March 23, 1999.  The Board will resolve all 
doubt about the affected muscle group by evaluating the 
veteran under both criteria.

The veteran's current muscle injury is rated as moderately 
severe in degree.  Such a muscle injury requires objective 
evidence of a track of missile through one or more muscle 
groups and indications of loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  The examiner of June 1999 
provided such evidence on examination.  While the criteria of 
Code 5318 only allows a 20 percent evaluation for a 
moderately severe muscle injury, the criteria of Code 5316 
authorizes a 30 percent evaluation for a moderately severe 
disability associated with the psoas muscle group.  
Therefore, the Board finds that the veteran's disability 
associated with the SFW residual injury to Muscle Group XVI 
is entitled to a 30 percent evaluation.

However, the Board finds that the medical evidence does not 
establish a higher evaluation under 38 C.F.R. § 4.56 and 4.73 
for a severe muscle injury.  There is no medical evidence of 
any type of scarring associated with the right lower trunk or 
right hip area, nor is there any medical evidence of loss of 
deep fascia or muscle substance, soft flabby muscles, swollen 
muscles, or abnormally hardened muscles in retained fragment 
area.  The majority of the muscle testing of record has 
failed to show any significant loss of function, strength, 
endurance, or coordinated movements of the affected muscle 
groups.  The medical evidence has also failed to show any 
type of bone fracture, intramuscular scarring, or muscle 
atrophy associated with the retained fragment.  Without such 
objective medical evidence, the veteran's muscle injury in 
the area of the lower right trunk/right hip cannot be found 
to be of a severe nature.  Based on this medical evidence, 
the Board finds that the retained fragment has not caused a 
severe muscle injury to either Muscle Group XVI or XVIII.  

While the majority of examiners have found the veteran's 
complaints of pain and loss of motion in the lower right 
trunk/right hip area associated with ankylosing spondylitis, 
the examiner of June 1999 attributed these symptoms to the 
veteran's muscle injury.  Turning to the orthopedic criteria 
at 38 C.F.R. § 4.71a, Diagnostic Criteria 5250 through 5255, 
the Board finds that criteria at Codes 5251 and 5253 (and for 
that matter criteria at Codes 5003/5010 evaluating arthritis 
in a major joint) are not for consideration since these 
criteria does not allow an evaluation in excess of 30 percent 
disabling.  In addition, criteria under Code 5250 are not for 
consideration in the current claim since there is no medical 
opinion that has associated hip ankylosis to the retained 
fragment.  Neither is there any medical evidence that has 
associated a femur fracture or malunion, or flail joint 
associated in the right hip, to the retained fragment.  
Therefore, consideration of Codes 5254 and 5255 are not for 
consideration.  The examiner of June 1999 opined that during 
periods of flare-ups, excursion of the right hip would be 
limited to three on a scale from one to ten.  See 38 C.F.R. 
§§ 4.40, 4.45.  This reported range of motion would result in 
forward flexion of the right hip to only 60 degrees (100 / 5 
x 3 = 60).  In order to receive an evaluation in excess of 30 
percent, Code 5252 requires that forward flexion be limited 
to 10 degrees.  Thus, the medical evidence does not support a 
higher evaluation under the orthopedic criteria at 38 C.F.R. 
§ 4.71a.  Further, separate ratings are not warranted since 
the pertinent diagnostic codes involve limitation of motion.  
See 38 C.F.R. § 4.14 (2003) (the evaluation of the same 
manifestation under different diagnoses is to be avoided).  

The veteran and the examiner of June 1999 have associated the 
veteran's lower right trunk/right hip pain to his retained 
fragment.  However, neither the June 1999 examiner nor any 
other healthcare professional has associated the retained 
fragment with a nerve injury or disability.  No lower 
extremity paralysis has been associated with this retained 
fragment.  Accordingly, rating under 38 C.F.R. §§ 4.123, 
4.124 and 4.124a, Diagnostic Codes 8520 through 8523 is not 
warranted.

There is no medical evidence that the veteran currently has 
any scarring associated with his right lower trunk or right 
hip area, or has any vascular injury been associated with 
retained fragment in this area.  Therefore, evaluations under 
38 C.F.R. § 4.104 and 38 C.F.R. § 4.118 are not warranted.  


Conclusion

The Board finds that the medical evidence supports an 
evaluation of 30 percent disabling under Diagnostic Code 5316 
for a moderately severe muscle injury to the psoas muscle 
(Muscle Group XVI) resulting from a retained fragment in the 
right lower trunk.  However, based on that above analysis, 
the Board finds that the preponderance evidence, primarily 
the objective examination findings, is against evaluations in 
excess of 10 percent for residuals of SFWs on the left thigh 
and 30 percent for a retained fragment in the right lower 
trunk.  While the veteran is competent to report his 
symptoms, the medical findings do not support higher 
evaluations.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with his SFWs, his lay evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against any claim for higher 
evaluations than those awarded and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An evaluation in excess of 10 percent disabling for residuals 
of a shell fragment wound to the left inner thigh is denied.

An evaluation of 30 percent disabling, but not more, for a 
moderately severe injury (with retained metallic fragment) to 
Muscle Group XVI resulting from a retained foreign body in 
the right lower trunk is granted, subject to the applicable 
criteria pertaining to the payment of veterans' benefits.




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



